DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In response to the discussion during the interview conducted 1/13/2021 and Applicant’s remarks filed 2/9/2021 (see section II thereof), Examiner hereby changes his interpretation of the claimed “pre-purified water”.
Examiner now interprets “pre-purified water” as referring to water existing prior to being purified by the claimed water purification device, i.e. feed water which has not yet ben purified by the claimed device. This interpretation is supported at least by paragraph [0030] of applicant’s specification. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Makoui on 2/10/2020.

The application has been amended as follows: 
With regard to claim 1: In line 6, replace “condensate” with --condense--.
In line 9, replace “condensate” with --condense--.
In line 20, replace “to reach” with --from reaching--.

With regard to claim 10: Delete the phrase “further comprising a frame encompassing the pre-purified water reservoir, the water vapor chamber, the condensation chamber, and the Peltier device” 
With regard to claim 20: Delete the phrase “a frame encompassing the pre-purified water reservoir, the water vapor chamber, the condensation chamber, and the Peltier device;” spanning lines 2-3.

Allowable Subject Matter
Claims 1-3, 5, and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a water purification device using a Peltier device for vaporizing and condensing incoming water to be purified.
The closest prior art references of record are, independently, Hayes (US 3,506,543), Konig (US 2019/0375656) and Benz (US 2018/0305222).
All of Hayes, Konig, and Benz fail to teach or suggest a device comprising “a frame encompassing the pre-purified water reservoir, the water vapor chamber, the condensation chamber, and the Peltier device, the frame comprising an upper portion and a lower portion, wherein the pre-purified water reservoir is configured as an open bowl encompassed by the upper portion of the frame, wherein the condensation chamber is encompassed by the lower portion of the frame, wherein the upper portion of the frame is made of a material that is transparent to sunlight to allow the sunlight to reach the pre-purified water reservoir to heat up the pre- purified water, and wherein the lower portion is made of a material that is opaque to the sunlight to prevent the sunlight to reach the condensation chamber,” as is required by independent claim 1.
There is no prior art of record which cures the deficiencies of Hayes, Konig, and Benz. 
Therefore, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772